Per Curiam.
The return to the writ of error discloses that an indictment was found in the Mercer County Court of Oyer and Terminer against the plaintiff in error; that upon his petition a writ of certiorari was issued out of the Supreme Court removing the indictment to that court; that a motion to quash the indictment was there made, which motion was denied, and the court thereupon ordered that the indictment be returned to the Court of Oyer and Terminer, there to be proceeded with as if the said writ of certiorari had not been allowed.
It is assigned for error here that the Supreme Court erred in refusing to quash the indictment.
The return discloses no final judgment, and it is plain, upon familiar principles, supported by repeated adjudications of this court, that the writ of error should be dismissed. Parks v. State, 33 Vroom 664; State v. Greenwald, 37 Id. 685, 686.